Citation Nr: 9903171	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  95-09 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for right knee 
patellar tendonitis, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1989 to 
August 1993.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted a 10 percent disability 
rating for the veteran's service-connected right knee 
condition. 

In October 1997, the Board remanded this case for additional 
evidentiary development.  Since the RO complied with the 
Board's instructions, this case is ready for appellate 
review.  While this case was in remand status, a March 1998 
rating decision assigned a 20 percent disability rating for 
the veteran's right knee condition.  This was not, however, a 
full grant of the benefit sought on appeal because a higher 
disability rating is available under Diagnostic Code 5260.  
See AB v. Brown, 6 Vet. App. 35 (1993) (after the veteran has 
perfected his appeal, a subsequent rating decision awarding a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).  Therefore, this issue 
remains before the Board.


FINDINGS OF FACT

1.  The veteran's claim is plausible, and sufficient evidence 
has been obtained for an equitable disposition of this claim.

2.  The veteran's service-connected right knee disability is 
characterized by severe limitation of motion with flexion, 
slight to no limitation of extension, painful motion, 
quadriceps atrophy, intermittent swelling, subjective 
complaints of pain, and marked functional loss. 


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for an 
increased disability rating for his right knee condition, and 
VA has satisfied its duty to assist him in development of 
this claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103 (1998).

2.  The criteria for a 30 percent disability rating, and not 
higher, for right knee patellar tendonitis have been met.  
38 U.S.C.A. §§ 1155 and 5107 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.27, 4.40, 4.45, and 4.71a, Diagnostic Codes 
5003, 5024, and 5260 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Factual Background

During service, the veteran was treated for complaints of 
right knee pain, and x-rays of the knees showed old Osgood-
Schlatter's disease.  Upon VA examination in October 1993, he 
complained of chronic knee pain, slight swelling, and 
increased difficulty with prolonged standing, squatting, or 
stooping.  His station and gait were unremarkable.  He had 
range of motion from zero to 140 degrees for the right knee.  
There was no redness, heat, or swelling.  He had tenderness 
to palpation over the inferior patellar border extending down 
to the tibial tubercle.  There was no evidence of 
instability.  He could satisfactorily heel and toe walk, but 
he could only squat comfortably slightly less than halfway 
down.  X-rays of the right knee were normal.  The diagnosis 
was patellar tendonitis, right knee.  A December 1993 rating 
decision granted service connection for this condition and 
assigned a zero percent disability rating under Diagnostic 
Code 5024.

In November 1994, the veteran received VA treatment for 
complaints of pain and swelling of the right knee.  
Examination showed tenderness over the prominence of the 
tibial tuberosity, and the diagnosis was Osgood-Schlatter's 
disease, rule-out osteochondroma.  It was noted that x-rays 
showed degenerative changes in the tibial tuberosity and a 
questionable bone cyst.  A December 1994 rating decision 
assigned a 10 percent disability rating.  A VA orthopedic 
consultation report dated in February 1995 indicated that 
examination showed tenderness of the knee, no instability, 
effusion, and tight hamstrings.  The examiner's impression 
was pes anserine bursitis.  

In March 1995, the veteran underwent a VA examination.  He 
complained of worsening knee pain and occasional episodes of 
swelling.  He stated that he had pain with prolonged periods 
of standing or walking and that he was unable to squat, 
kneel, or climb.  He was using a cane for ambulation.  An x-
ray report from November 1994 indicated that there was 
incomplete ossification of the tibial tuberosity of the right 
knee.  Upon examination, the veteran moved with a stiff-
legged limp on the right while using a cane in the right 
hand.  In a supine position on the examining table, he would 
not allow flexion of the knee secondary to pain.  No redness, 
heat, or swelling was noted.  He had rather marked tenderness 
to palpation over the inferior patellar border, the patellar 
tendon, and the tibial tubercle.  He was unable to heel or 
toe walk or squat.  The diagnosis was patellar tendonitis of 
the right knee with old Osgood-Schlatter's disease, markedly 
symptomatic.

In December 1995, the veteran underwent a general VA 
examination.  He stated that he had been unemployed for one 
year because of his knee condition.  He complained of 
constant right knee pain.  His gait was normal, but he leaned 
to the right.  It was noted that he had diminished range of 
motion of the right knee.  Magnetic resonance imaging (MRI) 
of the right knee in December 1995 showed a small effusion 
laterally with a plica seen in the effusion.  The medial and 
lateral collateral ligaments were intact.  The anterior and 
posterior cruciate ligaments were normal in appearance.  
There was no evidence of meniscus tear or abnormality.  The 
patellar tendon was normal.  There was a focal osteochondral 
defect in the inferior aspect of the patella posteriorly.  No 
loose body was seen in the joint space.  

VA treatment records covering the period March to June 1996 
showed the veteran's continued complaints of right knee pain.  
In April 1996, it was noted that he had five centimeters of 
atrophy of the right quadriceps.  Range of motion was from 
eight to 45 degrees.  An examiner reviewed the MRI report and 
stated that there might be some degree of chondromalacia, but 
there was no abnormality at the lower pole of the patella.  
It was indicated that no surgery was planned at this point, 
and the veteran needed a vigorous exercise program to regain 
motion and quadriceps strength.  In June 1996, the veteran 
complained that physical therapy had made his knee condition 
worse.  He had exquisite tenderness at the insertion of the 
tendon into the tibia.  The examiner's assessment was 
insertional tendonitis.  The examiner concluded that the 
veteran could not stand or walk to work due to severe 
tendonitis of the right knee that was not responding well to 
therapy.  

In September 1996, the veteran submitted a copy of a 
determination by the Social Security Administration that he 
was totally disabled as of November 1994.  This decision was 
based on a finding that he had a lifelong mental impairment 
in addition to physical impairment from his right knee 
condition that imposed more than minimal limitations on his 
ability to do basic work.  It was noted that he would be re-
examined in two years to determine whether substantial 
medical improvement had occurred. 

The RO obtained the veteran's VA medical records from his 
separation from service until February 1997.  He continued to 
complain of chronic right knee pain and swelling.  X-rays of 
the right knee in January 1994 were normal.  In February 
1994, examination showed a small, painful swelling in the 
right patellar area that was firm and tender.  As noted 
above, x-rays of the right knee in November 1994 showed 
incomplete ossification of the tibial tuberosity.  Between 
February and June 1995, he was treated four times for 
complaints of right knee pain; objective findings were 
consistent with those discussed above.  In August 1995, it 
was indicated that a prosthetic request for a cane was issued 
due to patellar tendonitis.  X-rays of the right knee in 
September 1995 showed a small cyst-like area of degenerative 
change or possible early osteonecrosis in the distal end of 
the medial condyle of the right femur.  In February 1996, he 
complained of right knee pain that was severe at times.  
Examination showed no effusion, erythema, or warmth.  He had 
tenderness over the medial aspect of the tibia and knee joint 
space.  The joint was stable.  He had pain on all ranges of 
motion.  He was instructed on quadriceps and range of motion 
exercises.  

In early May 1996, the veteran was provided a cane.  In late 
May 1996, the veteran was seen for complaints of increasing 
right knee and thigh pain.  He had fallen the prior day.  
Examination showed right knee tenderness and swelling.  He 
was referred for physical therapy, but it was noted that he 
would try isometrics because he had too much pain for 
isotonics.  In June 1996, it was noted that he had been given 
a knee brace by Orthopedics.  He was also using crutches.  
The physical therapy progress notes indicated that he had 
fair strength, but limited range of motion due to pain.

In October 1997, the Board remanded this case for additional 
evidentiary development.  The RO obtained the veteran's 
adjudication records from the Social Security Administration, 
which included a copy of their decision, copies of VA 
treatment records from 1993 to 1996, copies of the reports of 
VA examinations conducted in 1993 and 1995, reports from 
Blaine Crum, Ph.D., Stephen Cope, M.D., Gregory Parker, M.D., 
and Robert McKnight, M.D., and treatment records from Dr. 
Cope from May and June 1995.  The report by Dr. Crum is not 
relevant to the issue on appeal.  

In May 1995, Dr. Cope examined the veteran for another 
opinion regarding his knee condition.  He described the pain 
as constant to the point that he had to use a cane for 
ambulation purposes.  Examination showed prominence of the 
tibial tuberosity and tenderness directly over the tibial 
tuberosity and patellar tendon.  He had no knee effusion or 
laxity.  Lachman's and McMurray's tests, as well as anterior 
and posterior drawer's sign, were negative.  X-rays showed a 
prominent osteophyte at the patellar tendon insertion and 
tibial tuberosity secondary to old Osgood-Schlatter's 
syndrome.  The assessment was patellar tendonitis.  He was 
provided a chondromalacia strap and instructed in exercises.  
Upon follow-up in June 1995, the veteran complained of 
continued pain and stated that the chondromalacia strap hurt.  
He stated that his leg gave out on him two days earlier when 
he was walking home.  He was walking with a cane.  He had no 
effusion.  There was a lot of tenderness over the knee that 
was somewhat out of proportion to the expected findings.  
Most of the tenderness was over the patellar tendon and the 
insertion of the patellar tendon into the tibial tuberosity.  
The other findings were consistent with those discussed 
above.  It was noted that the veteran would not allow flexion 
of the knee beyond 90 degrees.  

Dr. Cope wrote a letter in June 1995 discussing his findings 
from examination of the veteran.  It was recommended that the 
veteran have an MRI done and noted that he may be a candidate 
for a debridement of the tendonosis of the patellar tendon.  
A letter from Dr. Cope in August 1995 indicated that the 
veteran's cane was probably necessary for ambulation, and not 
only for balance.  It was indicated that the veteran could 
probably walk one and one-half blocks without the cane and 
three blocks with the cane.  

In November 1995, Dr. McKnight examined the veteran.  The 
veteran complained of chronic problems with his right knee.  
He stated that he had to ambulate with a cane.  He never 
walked without the cane because his leg sometimes gave out 
unexpectedly.  He stated that the pain was constant and worse 
with weight-bearing.  He stated he had a persistent stiff 
feeling in the right knee.  He did occasionally drive, but 
with difficulty.  It was noted that he held his leg extended 
at approximately a 120-degree angle when sitting in a chair, 
and he stated that he always had to sit this way to avoid 
pain.  He had mild joint swelling around the right knee and 
tenderness to palpation along the joint and anterior patella.  
The joint was stable.  He had decreased range of motion to 
active and passive range of motion.  Flexion was only to 90 
degrees, and he would not go further due to pain.  He had 
full extension.  He was unable to do a knee bend because of 
right knee pain.  The assessment was chronic right knee 
injury.  Dr. McKnight concluded that although the veteran was 
somewhat disabled secondary to the knee injury at that time, 
it was amenable to orthopedic treatment, and he had not 
reached the maximum medical treatment and follow-up at that 
time.

In April 1996, Dr. Parker examined the veteran.  The veteran 
complained of chronic knee pain and stiffness, and he 
reported having a chronic patella problem in the past.  He 
denied any clicking of the knee and any recurrent swelling.  
There was no muscle atrophy of the proximal or distal muscle 
groups of the legs.  There was no valgus or varus deformity 
of the knees.  There was some patella tenderness to palpation 
of the right knee.  There was no evidence of subluxation of 
the patellar tendon.  Range of motion was flexion to 110 
degrees and full extension to 180 [sic] degrees.  There was 
no evidence of any ligamentous instability of the knee or 
medial or lateral crepitus of the knee joint.  He could arise 
from the sitting to the standing position without any 
problems.  He could bend down and pick up objects off the 
floor without any difficulty.  He had 5/5 motor strength in 
the proximal and distal muscle groups of the lower 
extremities.  He had a normal gait.  The examiner's 
assessments were chronic patellar tendonitis of the right 
knee and no evidence of any severe intra-articular joint 
problems involving the right knee.  Dr. Parker completed a 
physical capacities evaluation for the veteran, which 
indicated that he could sit, stand, and/or walk for eight 
hours per day, could use his feet for repetitive movements, 
and could continuously bend, squat, crawl, and climb. 

A letter from Dr. Cope dated in July 1996 again discussed the 
findings from his examinations of the veteran in May and June 
1995.  Dr. Cope had reviewed the MRI results and had 
recommended that the veteran return to VA for possible 
arthroscopic surgery.  It was noted that this condition would 
last for more than 12 months from the date of onset, as it 
already had at this point by history.  Dr. Cope concluded 
that it would be difficult for the veteran to engage in an 
occupation that required him to be on his feet for more than 
four hours total time during the day.  There was no reason 
why the veteran could not work in a sedentary position for a 
normal workweek.  Dr. Cope completed a functional capacities 
evaluation for the veteran, which indicated that he could 
stand and walk for four hours total each day, could use his 
feet for repetitive movements, could occasionally bend, 
squat, and climb, and could not crawl.

In January 1998, the veteran underwent an additional VA 
examination.  The examiner conducted an extensive review of 
the claims file and discussed the prior medical evidence.  
The veteran complained of chronic knee pain associated with 
prolonged periods of weight-bearing.  He stated that he was 
unable to squat, kneel, or climb.  He indicated that he used 
a cane for ambulation.  He moved about somewhat slowly with a 
limp on the right.  Examination of the right knee was 
difficult as he demonstrated rather marked guarding 
throughout the examination.  He had full extension of the 
knee, but demonstrated no more than 30 degrees of flexion 
both actively and passively.  He complained of pain 
throughout the examination.  No swelling was noted.  He had 
marked tenderness to palpation from the inferior patellar 
border down to the tibial tubercle.  There was no ligamentous 
instability.  He was unable to heel and toe walk and 
demonstrated minimal ability to squat secondary to knee pain.  
The right quadriceps was three centimeters smaller than the 
left.

The examiner stated that the veteran had only obtained 30 
degrees of flexion with difficulty and without complaints of 
pain.  There was no medical way to accurately determine 
additional limitation of motion due to pain as he would allow 
no more than 30 degrees of flexion at the maximum.  He had 
such limited use of the knee that there was no exacerbation 
of the knee condition from extended use or fatigue.  There 
was reduced function for weight-bearing and ambulation 
secondary to pain.  The examiner concluded that the 
overwhelming majority of the veteran's symptomatology was due 
to patella tendonitis.  

The examiner reviewed the December 1995 MRI results and the 
April 1996 progress note indicating that there was no 
abnormality at the lower pole of the patella and stated that 
there was no way to resolve the conflict presented by this 
medical evidence as each position represented the opinion of 
trained medical doctors even though they were contrary 
positions.  This examiner felt that the pathology was 
consistent with patellar tendonitis.  There was a history of 
old Osgood-Schlatter's disease noted in the evidence, but 
this was now "part and parcel" of the same process, as the 
patellar tendon was painful not only at insertion of the 
inferior border off the patella but also at the insertion 
into the tibial tubercle.  Therefore, the veteran's entire 
disability could be attributed to patellar tendonitis with 
involvement of the patellar tendon from the inferior patellar 
border to the tibial tubercle.  With respect to the possible 
presence of an osteochondral defect, this could only be 
resolved through arthroscopy of the knee.  

The examiner stated that he had first examined the veteran in 
1993 and concluded that he had patellar tendonitis.  Review 
of the medical records showed consistent complaints and 
symptoms over the years, and the examiner felt the veteran's 
chronic patellar tendonitis had remained markedly 
symptomatic.  He demonstrated weakened movement secondary to 
pain.  There was probably some increased endurance in the 
leg, and he had some evidence of mild quadriceps atrophy.  
There was no evidence of coordination [sic].  He had markedly 
painful motion as he vigorously resisted movement of the 
knee.  He also had increased pain with use, which could 
further limit functional ability during flare-ups.  However, 
he had markedly diminished functional ability of the knee 
anyway and did not place much stress on the knee in order to 
produce a flare-up.  

A March 1998 rating decision assigned a 20 percent disability 
rating under Diagnostic Code 5024-5260 for the veteran's 
patellar tendonitis, effective the day following his 
separation from service.  It was found that this evaluation 
was warranted based on limitation of motion and functional 
loss due to pain.  


II. Legal Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has complained of 
increased pain in his right knee.  Therefore, he has 
satisfied the initial burden of presenting a well-grounded 
claim.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the RO provided the veteran several VA 
examinations.  The Board's 1997 Remand instructions were 
complied with.  There is no indication of additional 
treatment records that the RO failed to obtain.  Therefore, 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Although the 
evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder, the primary concern in a claim for an increased 
evaluation for a service-connected disorder is the current 
level of disability.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991); 
38 C.F.R. §§ 4.1 and 4.2 (1998).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (1998), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (1998).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

The veteran is currently evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5024-5260 at 20 percent.  In the selection of 
code numbers assigned to disabilities, injuries will 
generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (1998).  The hyphenated 
diagnostic code in this case indicates that tenosynovitis 
under Diagnostic Code 5024 is the service-connected disorder, 
and limitation of flexion of the leg under Diagnostic Code 
5260 is a residual condition.  

Under Diagnostic Code 5024, tenosynovitis is rated on 
limitation of motion of the affected part as degenerative 
arthritis.  Degenerative arthritis is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5256 through 5263 (1998).  When, 
however, the limitation of motion for the specific joint 
involved is noncompensable under the appropriate diagnostic 
code, a rating of 10 percent is applied for a major joint 
affected by limitation of motion.  See Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  In the absence of 
limitation of motion, degenerative arthritis is evaluated at 
10 percent where there is x-ray evidence of involvement of 
two or more major joints or two or more minor joint groups 
and at 20 percent where there is x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations.  
Id.  For the purpose of rating disability by arthritis, the 
knee is considered a major joint.  38 C.F.R. § 4.45(f) 
(1998).  The veteran does not, however, have involvement of 
two or more major joints or two or more minor joint groups.  
There is no basis under Diagnostic Code 5003 for application 
of an evaluation higher than 20 percent.

The regulations define normal range of motion for the leg as 
zero degrees of extension and 140 degrees of flexion.  
38 C.F.R. § 4.71 (1998).  Under Diagnostic Code 5260, 
limitation of flexion of the leg to 30 degrees warrants a 20 
percent disability rating, and limitation of flexion of the 
leg to 15 degrees warrants a 30 percent disability rating.  
Under Diagnostic Code 5261, limitation of extension of the 
leg to 15 degrees warrants a 20 percent disability rating, 
limitation of extension of the leg to 20 degrees warrants a 
30 percent disability rating, limitation of extension of the 
leg to 30 degrees warrants a 40 percent disability rating, 
and limitation of extension of the leg to 45 degrees warrants 
a 50 percent disability rating.  

The ranges of motion for the veteran's right leg, as 
discussed fully above, have shown limitation of flexion to, 
at most, 30 degrees (January 1998) and limitation of 
extension to, at most, 8 degrees (April 1996).  The veteran 
has at no time had limitation of flexion of the right leg to 
15 degrees or limitation of extension of the right leg to at 
least 20 degrees.  Therefore, a disability rating in excess 
of 20 percent under Diagnostic Codes 5260 or 5261 is not 
warranted.

Under Diagnostic Code 5263, traumatic acquired genu 
recurvatum with weakness and insecurity in weight-bearing 
warrants a maximum disability rating of 10 percent.  Under 
Diagnostic Code 5259, symptomatic removal of semilunar 
cartilage also warrants a maximum disability rating of 10 
percent.  Under Diagnostic Code 5258, dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint would warrant a 20 percent disability 
rating.  None of these codes would result in a higher 
disability evaluation for the veteran's right knee condition.

In order to be evaluated at 30 percent under Diagnostic Code 
5262, there must be malunion of the tibia and fibula with 
marked knee disability.  There is no evidence in this case of 
malunion of the tibia and fibula.  In order to be evaluated 
at 30 percent under Diagnostic Code 5256, there must be 
ankylosis of the knee.  The United States Court of Veterans 
Appeals (Court) has defined ankylosis as "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)).  Although 
the veteran's range of motion for the right leg is limited, 
he does not have ankylosis of the knee.

Under Diagnostic Code 5257, a 30 percent disability rating is 
warranted for other impairment of the knee with severe 
recurrent subluxation or lateral instability.  Despite the 
veteran's complaints that his leg has given out on him, there 
is no medical evidence indicating that this was due to 
subluxation or instability of the knee.  All medical 
examiners have indicated that the veteran's right knee joint 
is stable, and all tests have been negative for subluxation 
or instability.

The Board has also considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  In 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Veterans Appeals (Court) held that, in evaluating a 
service-connected disability involving a joint rated on 
limitation of motion, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. § 4.45.  The Court in DeLuca held that diagnostic 
codes pertaining to range of motion do not subsume 38 C.F.R. 
§ 4.40 and § 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including use during flare-ups.

Functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. § 
4.40 (1998).  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f) 
(1998).  

Despite the fact that the veteran does not have limitation of 
flexion of the right leg such as to warrant an increased 
disability rating under Diagnostic Code 5260, the Board 
concludes that he is entitled to a 30 percent disability 
rating, and no higher, based on considerations of functional 
loss and pain on motion.  Examining the medical history of 
his right knee condition, there has clearly been worsening of 
his disability since his separation from service in 1993 in 
terms of increased limitation of motion and the severity of 
his complaints.  The medical evidence currently shows marked 
functional disability, as indicated by the VA examiner in 
1998.  The VA examiner also indicated that the veteran 
demonstrated weakened movement due to pain, markedly painful 
motion, and increased pain with use.  His level of functional 
loss has been objectively confirmed by findings such as 
quadriceps atrophy in 1996 and 1998.  He has had to use a 
cane for ambulation since 1996.  His right knee disorder is 
clearly severe and disabling to him.  The balance of the 
evidence shows that the degree of impairment resulting from 
the service-connected right knee disorder more nearly 
approximates the impairment that would result if he had 
limitation of flexion of the leg to 15 degrees.  38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (1998).  The 
Board has considered the requirement of 38 C.F.R. § 4.3 to 
resolve any reasonable doubt regarding the current level of 
the veteran's disability in his favor and concludes that 
criteria for a 30 percent disability rating for patellar 
tendonitis, right knee, have been met.  A 30 percent 
disability rating is the highest schedular rating available 
under Diagnostic Code 5260.

The Board considered assigning the veteran a higher 
disability rating.  Under Diagnostic Code 5256, ankylosis of 
the knee in flexion between 10 and 20 degrees warrants a 40 
percent disability rating.  As noted above, under Diagnostic 
Code 5261, limitation of extension of the leg to 30 degrees 
warrants a 40 percent disability rating.  Under Diagnostic 
Code 5262, nonunion of the tibia and fibula with loose motion 
and requiring a brace also warrants a 40 percent disability 
rating. The veteran does not have ankylosis of the right 
knee, limitation of extension of the right leg to 30 degrees, 
or nonunion of the tibia and fibula.  The 30 percent 
disability rating has been granted based on considerations of 
functional loss and painful motion.  His limitation of 
flexion of the leg and his level of functional loss do not 
approximate the level of disability that would result from 
the criteria described above for a 40 percent disability 
rating.  He is able to ambulate, albeit with a cane.  His 
level of quadriceps atrophy, although indicative of limited 
use of the knee, is not severe.  He has only three 
centimeters of atrophy, which suggests that there is still a 
moderate level of functional ability remaining in the right 
leg.  Accordingly, the preponderance of the evidence is 
against assignment of a 40 percent disability rating. 


ORDER

Entitlement to a 30 percent disability rating, and no higher, 
for right knee patellar tendonitis is granted, subject to the 
governing regulations pertaining to the payment of monetary 
benefits.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 16 -


